Exhibit 10.1

 

PIERRE FOODS, INC.

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT



Dated as of April 3, 2006

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), among PIERRE FOODS,
INC., a North Carolina corporation (the “Borrower”), the Lenders (as hereinafter
defined) party hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders party thereto (collectively, the “Lenders”)
and the Administrative Agent are parties to that certain Credit Agreement dated
as of June 30, 2004 (as amended, supplemented or otherwise modified through the
date hereof, the “Credit Agreement”; capitalized terms not otherwise defined in
this Amendment being used herein with the meanings as specified in the Credit
Agreement); and

 

WHEREAS, the Borrower, the Administrative Agent and each of the Lenders party
hereto have agreed to amend the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Amendment of Credit Agreement.

 

(i)            Clause (a) of the definition of “Applicable Margin” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:

 

“(a)         with respect to the Term B Facility, a per annum rate equal to:

(i)    in the case of Base Rate Loans, 1.00%; and

(ii)   in the case of Eurodollar Rate Loans, 2.00% and”

(ii)           Section 2.07(a) of the Credit Agreement is hereby amended by
deleting the reference to “Section 2.06” and inserting “Section 2.05” in lieu
thereof.

 

(iii)          Section 7.02(c)(iv) of the Credit Agreement is amended by
deleting the figure “$5,000,000” and inserting “$7,500,000” in lieu thereof.


 

Conditions to Effectiveness.  This Amendment and the amendments contained herein
shall become effective on the date (the “Amendment No. 1 Effective Date”) when
each of the conditions set forth in this Section 2 shall have been fulfilled to
the satisfaction of the Administrative Agent.

 

Execution of Counterparts.  The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of each of
(a) the Borrower, (b) the Administrative Agent, (c) the Required Lenders and (d)
each Term B Lender, or as to any of the

 

--------------------------------------------------------------------------------


 

foregoing parties, advice reasonably satisfactory to the Administrative Agent
that each of the foregoing parties has executed a counterpart of this Amendment.

 

Payment of Fees and Expenses.  The Borrower shall have paid all expenses
(including the fees and expenses of Shearman & Sterling LLP) incurred in
connection with the preparation, negotiation and execution of this Amendment and
other matters relating to the Credit Agreement to the extent invoiced to the
Borrower.

 

Execution of Consent.  The Administrative Agent shall have received counterparts
of a consent substantially in the form of Exhibit A to this Amendment, duly
executed by each of the entities listed therein.

 

Certificates.  The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying (A) the names and
true signatures of the officers of the Borrower authorized to sign this
Amendment, (B) that no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
third party is required for the due execution, delivery or performance by the
Borrower of this Amendment, (C) that the representations and warranties
contained in Section 3 of this Amendment are true and correct and (D) that no
event has occurred and is continuing that constitutes a Default.

 

No Default.  No Default shall have occurred and be continuing, or would occur as
a result of the transactions contemplated by this Amendment.

 

Confirmation of Representations and Warranties.  The Borrower hereby represents
and warrants, on and as of the date hereof, that the representations and
warranties contained in the Credit Agreement are correct and true in all
material respects on and as of the date hereof, before and after giving effect
to this Amendment, as though made on and as of the date hereof, other than any
such representations or warranties that, by their terms, refer to a specific
date.

 

Reference to and Effect on the Transaction Documents.  i. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified by
this Amendment.

 


THE CREDIT AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN DOCUMENTS, AS
SPECIFICALLY AMENDED AND OTHERWISE MODIFIED BY THIS AMENDMENT, ARE AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED
AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL
DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO
SECURE THE PAYMENT OF ALL OBLIGATIONS OF THE LOAN PARTIES PURPORTED TO BE
SECURED THEREBY, IN EACH CASE AS AMENDED BY THIS AMENDMENT.


 


THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT, EXCEPT AS
EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
ANY LENDER OR ANY AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER
OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.


 

Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed

 

--------------------------------------------------------------------------------


 

shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this
Amendment were a part of the Credit Agreement.

 

Entire Agreement; Modification.  This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof, there being no
other agreements or understandings, oral, written or otherwise, respecting such
subject matter, shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and may not be amended,
extended or otherwise modified, except in a writing executed in whole or in
counterparts by each party hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective authorized officers as of the day and year
first above written.

 

 

Borrower:

 

 

 

 

PIERRE FOODS, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph W. Meyers

 

 

 

Name: Joseph W. Meyers

 

 

Title: Vice President Finance

 

 

 

 

Administrative Agent:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Louis K. Beasley, III

 

 

 

Name:

 Louis K. Beasley, III

 

 

Title:

 Director

 

 

 

 

Lenders:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Term B Lender Signatures

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDMENT NO. 1

 

CONSENT

 

Reference is made to the Credit Agreement, dated as of June 30, 2004, as amended
by Amendment No. 1 to the Credit Agreement, dated as of April 3, 2006, among the
Borrower, the Lenders party thereto and Wachovia Bank, National Association, as
Agent (such Credit Agreement, as so amended, the “Credit Agreement”).

 

Each of the undersigned confirms and agrees that (a) notwithstanding the
effectiveness of the foregoing Amendment No. 1 to the Credit Agreement, each
Loan Document to which such Person is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects, in
each case as amended by Amendment No. 1 to the Credit Agreement, and (b) the
Collateral Documents to which such Person is a party and all of the Collateral
described therein do and shall continue to secure the payment of all of the
Obligations purported to be secured thereby, as such Obligations may be
supplemented, modified and amended from time to time.

 

 

 

 

 

Guarantors:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph W. Meyers

 

 

 

 

 

 

Name: Joseph W. Meyers

 

 

 

 

 

 

Title: Vice President Finance

 

 

--------------------------------------------------------------------------------